IN    THE    COURT       OF   APPEALS
                FOR   THE    TWELFTH       DISTRICT      OF    TEXAS
                                     AT    TYLER



                                                              FILED ,'N COURT OF APPEALS
                            No.     12-14-00016-CV              12th Court ofAppea.'s District

                                  JUAN    ENRIQUEZ,
                                          Appellant,

                                           v.                  CATHY S.LUSK.C
                                   RICK    THALER,
                                          Appellees.




            APPELLANT'S ADVISORY TO COURT AND MOTION TO
          STRIKE APPELLEES' RESPONSE TO MOTION TO ABATE



TO THE HONORABLE JUDGES      OF SAID COURT:

     Juan Enriquez, Appellant, files this Advisory to inform the

Court that the Appellees filed a Response to Appellant's motion to

abate but they did not serve their response on the Appellant,
thus violating one of this Court's strictest requirements, and

in light of such violation, Appellant moves that the Court

strike the response until compliance with service is performed.

                                          I.


     The Appellees in this case are the very prison officials who

are in complete control of the Appellant.                 The Appellees are free

to manipulate Appellant's legal mail, to manipulate Appellant's
law library access, and to manipulate all phases of Appellant's
efforts to litigate this appeal.

                                          II.


    The Appellant submits that it is time for the Court to protect

its jurisdiction over appeals to require prison officials
to comply with the service rules when filing electronically
otherwise prisoner litigants will not be able to have the same

opportunity as litigants with access to electronic media filing.
                                 Ill .


     WHEREFORE,   PREMISES CONSIDERED,       Appellant moves the Court to

strike Appellees' reply to motion to abate until the service

requirements are met.

                                 Respectfully submitted,



                                      in EnriqueS
                                      '122
                                 ^DCJ-Michael
                                 2664 FM 2054
                                 Tennessee Colony,       TX 75886

                        Certificate   of   Service

     I, Juan Enriquez, certify that a correct copy of the
foregoing advisory and motion was served by placing same in the
United States mail, postage prepaid, on June 3, 2015, addressed
to Brianna Webb, Assistant Attorney General, P. 0. Box 12548,
Capitol Station, Austin, TX 78711.